
	

113 HR 4042 IH: Community Bank Mortgage Servicing Asset Capital Requirements Study Act of 2014
U.S. House of Representatives
2014-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4042
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2014
			Mr. Luetkemeyer (for himself, Mr. Perlmutter, Mr. Cotton, Mr. Lucas, and Mr. Womack) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To require a study of appropriate capital requirements for mortgage servicing assets for
			 nonsystemic banking institutions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Community Bank Mortgage Servicing Asset Capital Requirements Study Act of 2014.
		2.DefinitionsFor purposes of this Act:
			(1)Banking institutionThe term banking institution means a bank holding company, insured depository institution, or savings and loan holding company.
			(2)Basel III capital requirementsThe term Basel III capital requirements means the Global Regulatory Framework for More Resilient Banks and Banking Systems issued by the
			 Basel Committee on Banking Supervision on December 16, 2010, as revised on
			 June 1, 2011.
			(3)Federal banking agenciesThe term Federal banking agencies means the Board of Governors of the Federal Reserve System, the Office of the Comptroller of the
			 Currency, and the Federal Deposit Insurance Corporation.
			(4)Mortgage servicing assetThe term mortgage servicing asset means those assets that result from contracts to service loans secured by real estate, where such
			 loans are owned by third parties.
			(5)Nonsystemic banking institutionThe term nonsystemic banking institution means any banking institution other than an institution identified by the Financial Stability
			 Board as a global systemically important bank.
			(6)Other definitionsThe terms bank holding company, insured depository institution, and savings and loan holding company have the meanings given such terms, respectively, under section 3 of the Federal Deposit Insurance
			 Act (12 U.S.C. 1813).
			3.Study of the appropriate capital for mortgage servicing assets
			(a)In generalThe Federal banking agencies shall, jointly, conduct a study of the appropriate capital
			 requirements for mortgage servicing assets for nonsystemic banking
			 institutions.
			(b)Issues To be studiedThe study required by this section shall include, with a specific focus on nonsystemic banking
			 institutions—
				(1)the risk to insured depository institutions of holding mortgage servicing assets;
				(2)the history of the market for mortgage servicing assets, including particularly the market for such
			 assets in the period of the financial crisis;
				(3)the ability of insured depository institutions to establish a value for their mortgage servicing
			 assets through periodic sales or other means;
				(4)regulatory approaches to mortgage servicing assets in addition to capital requirements that could
			 be used to address concerns about the value of and ability to sell
			 mortgage servicing assets;
				(5)the impact of imposing the Basel III capital requirements on nonsystemic banking institutions on
			 their ability to compete in the mortgage servicing business, including the
			 need for economies of scale to compete in that business, and on their
			 ability to provide service to consumers to whom they have made a mortgage
			 loan;
				(6)an analysis of what the mortgage servicing marketplace would look like if the Basel III capital
			 requirements on mortgage servicing assets were fully implemented;
				(7)the significance of problems with mortgage servicing assets, if any, in insured depository
			 institution failures and problem insured depository institutions,
			 including specifically identifying failed insured depository institutions
			 where mortgage servicing assets contributed to the failure; and
				(8)an analysis of the relevance of the Basel III capital requirements on mortgage servicing assets to
			 the banking systems of other significant developed countries.
				(c)Report to CongressNot later than the end of the 1-year period beginning on the date of the enactment of this Act, the
			 Federal banking agencies shall issue a report to the Committee on Banking,
			 Housing, and Urban Affairs of the Senate and the Committee on Financial
			 Services of the House of Representatives containing—
				(1)the results of the study required under subsection (a); and
				(2)any analysis on the specific issue of mortgage servicing assets undertaken by the Federal banking
			 agencies prior to finalizing regulations implementing the Basel III
			 capital requirements.
				4.Delay of rulemaking
			(a)Rules on mortgage servicing assetsNotwithstanding any other provision of law, no regulation to implement the Basel III capital
			 requirements with respect to mortgage servicing assets for nonsystemic
			 banking institutions shall take effect before the end of the 6-month
			 period beginning on the date the report is issued under section 3(c).
			(b)Final rule requirementsBefore any final rule is issued by a Federal banking agency with respect to capital requirements on
			 mortgage servicing assets for nonsystemic banking institutions, the
			 Federal banking agency shall—
				(1)if the related proposed rule was issued before the date on which the report is issued under section
			 3(c), issue a new proposed rule for public comment; and
				(2)consider regulatory approaches to mortgage servicing assets that could address concerns about the
			 value of and ability to sell mortgage servicing assets.
				
